UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2007 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 000-51368 98-0225954 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Commerce Building Chancery Lane Hamilton HM 12, Bermuda (Address of Principal Executive Offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On October 15, 2007, TBS International Limited issued a press release announcing that the company has takendeliveryof the M/V Yakima Princess (ex. M/V Yakima),a handymax bulk carrier. The press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Press Release, dated October 15, 2007, of TBS International Limited regarding the deliveryof its 34th vessel. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TBS INTERNATIONAL LIMITED Date: October 15, 2007 By: /s/Ferdinand V. Lepere Ferdinand V. Lepere Executive Vice President and Chief Financial Officer
